Mr. Justice Robb
delivered tbe opinion of tbe Court:
We fully concur in tbe view expressed in tbe foregoing opinion that, in substance and effect, this is an attempt by one faction of tbe “Loyal Orange Institution of tbe United States of America,” a fraternal order, to obtain recognition by tbe court as tbe “duly constituted bead of said order in tbe United States.” In other words, a careful reading of tbe bill leaves no room for doubt that this is merely a controversy between two factions of a fraternal order. For tbe reasons stated by tbe learned trial justice, tbe decree will be affirmed, with costs.

Affirmed.